Citation Nr: 0611020	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-21 291	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
residuals of a stab wound to the right thigh with a scar and 
muscle damage.


REPRESENTATION

Appellant represented by:	National Veterans Legal Services 
Program, Inc.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The appellant served on active duty from October 1975 to May 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

The claims file was subsequently transferred and is currently 
within the jurisdiction of the RO in Baltimore, Maryland.


FINDING OF FACT

In January 2006, prior to the promulgation of a decision, the 
Board received notification from the appellant that he wished 
to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


